Citation Nr: 0009637	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-13 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right hip, as secondary to right knee injury with knee/ankle 
strains and left knee injury with knee/ankle strains.

2.  Entitlement to service connection for bursitis in the 
left hip, as secondary to right knee injury with knee/ankle 
strains and left knee injury with knee/ankle strains.

3.  Entitlement to service connection for lumbar spine 
disorder, to include lumbar myositis and narrowing and 
desiccation at L2-L3 and L3-L4 levels, as secondary to right 
knee injury with knee/ankle strains and left knee injury with 
knee/ankle strains.

4.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 50 percent disabling.

5.  Entitlement to a total rating for compensation based upon 
individual unemployability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1983 to 
April 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1998, June 1998, August 1998, 
January 1999, and April 1999 rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 1998 rating decision, 
the RO denied service connection for a lumbar spine disorder 
as secondary to the right knee injury with knee/ankle strains 
and left knee injury with knee/ankle strains.  In the June 
1998 rating decision, the RO denied a total rating for 
compensation based upon individual unemployability.  In the 
August 1998 rating decision, the RO denied service connection 
for right hip bursitis as secondary to right knee injury with 
knee/ankle strains and left knee injury with knee/ankle 
strains.  In the January 1999 rating decision, the RO denied 
left hip bursitis as secondary to right knee injury with 
knee/ankle strains and left knee injury with knee/ankle 
strains.  In the April 1999 rating decision, the RO continued 
the 50 percent evaluation for dysthymic disorder.

The Board notes that the appellant signed a VA Form 21-22, in 
January 1998, appointing the Disabled American Veterans as 
his representative.  In a VA Form 21-4138, Statement in 
Support of Claim, dated July 1998, the appellant stated that 
he wanted to represent himself.  Although the Disabled 
American Veterans submitted an informal hearing presentation 
in October 1999, such was done in error.  Since the 
appellant's July 1998 withdrawal of representation, he has 
not submitted a subsequent VA Form 21-22 to reappoint the 
Disabled American Veterans as his representative.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
bursitis of the right hip and a service-connected disability 
is not of record.

2.  Competent evidence of a nexus between the diagnosis of 
bursitis of the left hip and a service-connected disability 
is not of record.

3.  Competent evidence of a nexus between the diagnoses of 
lumbar myositis and narrowing and desiccation at L2-L3 and 
L3-L4 levels and a service-connected disability is not of 
record.


CONCLUSIONS OF LAW

1.  The claim for service connection for bursitis of the 
right hip is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1999).

2.  The claim for service connection for bursitis of the left 
hip is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999).

3.  The claim for service connection for lumbar spine 
disorder, to include lumbar myositis and narrowing and 
desiccation at L2-L3 and L3-L4 levels, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has developed bursitis in both 
of his hips and a lumbar spine disorder as a result of his 
service-connected right knee injury with knee/ankle strains 
and left knee injury with knee/ankle strains.  

Under 38 C.F.R. § 3.310(a) (1999), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995). A  well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for secondary service 
connection requires evidence of a current disability as 
provided by a medical diagnosis, a service-connected disease 
or injury, and competent evidence providing a nexus between 
the two.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that the appellant did not serve during a 
time of war, and thus entitlement to application of 
38 U.S.C.A. § 1154(b) (West 1991) is not warranted.

The appellant underwent a VA examination in June 1997.  The 
appellant reported that he developed back pain in 1995 but 
denied a traumatic episode.  He stated that he felt that he 
did an excessive amount of bending at work to compensate for 
his inability to bend his knees or ankles in order to squat 
down low.  Upon physical examination, the VA examiner stated 
that the appellant had good heel and toe rising and that his 
pelvis was level.  There was mild paralumbar spasm in the 
right mid and upper lumbar areas.  There was no reflex or 
motor deficits and no weaknesses.  There was decreased 
sensation in the right S1 and L4 root.  The VA examiner 
stated that there were no postural or fixed abnormalities.  
Range of motion revealed 85 degrees of flexion, 15 degrees of 
extension, 35 degrees of left and right lateral bending, and 
25 degrees of left and right rotation.  The VA examiner 
stated that there was objective evidence of pain on motion.  
The diagnosis was chronic lumbar myositis with possible 
degenerative disc disease.

The VA examiner stated that he had reviewed the June 1997 
examination and that it was his opinion that the appellant's 
back problem had not caused his knee or ankle condition, but 
recommended that the appellant undergo an MRI of the lumbar 
spine.  

An MRI of the lumbar spine was done in October 1997.  The VA 
examiner stated that the MRI was mildly abnormal.  He stated 
that the MRI showed mild narrowing and desiccation occurred 
at L2-L3 and L3-L4 levels without herniation or significant 
bulge.  Additionally, he stated that the central canal and 
neural foramina were normally patent throughout.

In a February 1998 VA outpatient treatment report, the 
appellant reported that his right hip had been bothering him 
since February 1st and that he had trouble walking and was 
now walking with a cane.  The VA examiner stated that the 
appellant had exquisite pain over the right greater 
trochanter.  The impression was trochanteric bursitis.  X-
rays taken at that time of the right hip revealed findings 
that were consistent with trochanteric bursitis.  

In a June 1998 VA outpatient treatment report, the appellant 
was seen with bilateral trochanteric pain.  The VA examiner 
stated that there was bilateral trochanter pain laterally.  
The assessment was bilateral calcific trochanteric bursitis.

I.  Bursitis of the right hip

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for bursitis of the right hip as 
secondary to service-connected right knee injury with 
knee/ankle strains and left knee injury with knee/ankle 
strains.  See Reiber and Wallin, both supra.  The appellant 
has established a current diagnosis of bursitis of the right 
hip.  In a February 1998 VA outpatient treatment report, the 
VA examiner entered a diagnosis of bursitis of the right hip.  
Where the appellant's claim fails is the lack of competent 
evidence that establishes that the diagnosis of bursitis of 
the right hip is proximately due to or the result of the 
service-connected right knee injury with knee/ankle strains 
and left knee injury with knee/ankle strains.  There is no 
competent evidence that there is a relationship between the 
diagnosis of bursitis and the service-connected right knee 
injury with knee/ankle strains and left knee injury with 
knee/ankle strains.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, without competent evidence of a nexus between the 
diagnosis of bursitis and a service-connected disability, the 
nexus element required to well ground the claim fails.  See 
id.

Although the appellant has asserted that he developed his 
right hip problem as a result of the service-connected right 
knee injury with knee/ankle strains and left knee injury with 
knee/ankle strains, he is not competent to make such a 
medical determination.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, his statements do not give rise 
to a well-grounded claim for service connection for bursitis 
of the right hip.

II.  Bursitis of the left hip

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for bursitis of the left hip as 
secondary to service-connected right knee injury with 
knee/ankle strains and left knee injury with knee/ankle 
strains.  See Reiber and Wallin, both supra.  The appellant 
has established a current diagnosis of bursitis of the left 
hip.  In a June 1998 VA outpatient treatment report, the VA 
examiner entered a diagnosis of bursitis of the left hip.  
Where the appellant's claim fails is the lack of competent 
evidence that establishes that the diagnosis of bursitis of 
the left hip is proximately due to or the result of the 
service-connected right knee injury with knee/ankle strains 
and left knee injury with knee/ankle strains.  There is no 
competent evidence that there is a relationship between the 
diagnosis of bursitis and the service-connected right knee 
injury with knee/ankle strains and left knee injury with 
knee/ankle strains.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, without competent evidence of a nexus between the 
diagnosis of bursitis and a service-connected disability, the 
nexus element required to well ground the claim fails.  See 
id.

Although the appellant has asserted that he developed left 
hip problem as a result of the service-connected right knee 
injury with knee/ankle strains and left knee injury with 
knee/ankle strains, he is not competent to make such a 
medical determination.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, his statements do not give rise 
to a well-grounded claim for service connection for bursitis 
of the left hip.

III.  Lumbar spine disorder

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for lumbar spine disorder, to include 
lumbar myositis and narrowing and desiccation at L2-L3 and 
L3-L4 levels, as secondary to service-connected right knee 
injury with knee/ankle strains and left knee injury with 
knee/ankle strains.  See Reiber and Wallin, both supra.  The 
appellant has established current diagnoses of lumbar 
myositis and narrowing and desiccation at L2-L3 and L3-L4 
levels.  In a June 1997 examination report, the VA examiner 
entered a diagnosis of lumbar myositis.  In an October 1997 
MRI report, the VA examiner stated that it revealed narrowing 
and desiccation at L2-L3 and L3-L4 levels.  Where the 
appellant's claim fails is the lack of competent evidence 
that establishes that either or both of these diagnoses is 
proximately due to or the result of the service-connected 
right knee injury with knee/ankle strains and left knee 
injury with knee/ankle strains.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board is aware that at the time of the October 1997 
examination, the VA examiner was asked to render an opinion 
as to whether the low back disorder was caused by the 
appellant's bilateral knee disabilities.  Instead, the VA 
examiner rendered an opinion as to whether the low back 
disorder had caused the bilateral knee disabilities, and it 
was his determination that the low back disorder had not 
caused the bilateral knee disabilities.  Regardless of the 
error, the VA examiner did not establish a positive 
relationship between the diagnoses of lumbar myositis and 
narrowing and desiccation at L2-L3 and L3-L4 levels and the 
service-connected right knee injury with knee/ankle strains 
and left knee injury with knee/ankle strains.  Thus, without 
competent evidence of a nexus between either or both of the 
diagnoses of lumbar myositis and narrowing and desiccation at 
L2-L3 and L3-L4 levels and a service-connected disability, 
the nexus element required to well ground the claim fails.  
See id.

Although the appellant has asserted that he developed his low 
back problems as a result of the service-connected right knee 
injury with knee/ankle strains and left knee injury with 
knee/ankle strains, he is not competent to make such a 
medical determination.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, his statements do not give rise 
to a well-grounded claim for service connection for lumbar 
spine disorder, to include lumbar myositis and narrowing and 
desiccation at L2-L3 and L3-L4 levels.

IV.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing 
statements of the case in August 1998 as to the claim for low 
back disorder, in January 1999 as to the claim for bursitis 
of the right hip, and in February 1999 as to the claim for 
bursitis of both hips.  In each of these statements of the 
case, the appellant was given the regulation which pertains 
to secondary service connection (see 38 C.F.R. § 3.310(a)).

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim). 


ORDER

Service connection for bursitis of the right hip, bursitis of 
the left hip, and lumbar spine disorder, to include lumbar 
myositis and narrowing and desiccation at L2-L3 and L3-L4 
levels, is denied.


REMAND

The appellant underwent a VA psychiatric evaluation in 
February 1999.  The appellant reported that he began 
undergoing treatment for the dysthymic disorder for 
approximately three years and that he was receiving treatment 
about once per month.  The record does not reflect that an 
attempt to obtain those records has been made.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the outpatient 
psychiatric treatment reports from 
January 1998 to the present that relate 
to treatment of the service-connected 
dysthymic disorder and associate them 
with the claims file.

2.  In view of the fact that the veteran 
meets the schedular criteria, and the GAF 
of 48, the RO should obtain an opinion 
from a competent source that determines 
whether the veteran is unemployable due 
to the service-connected disabilities.  
The RO is at liberty top obtain a review 
of the file or schedule an examination as 
appropriate.

3.  The RO should clarify the assignment 
of the 20 percent evaluations under 
diagnostic code 5262.  Is the rating for 
just knee impairment, or just ankle 
impairment, or a combination of knee and 
ankle impairment.  If the evaluation is 
for the combination of knee and ankle 
impairment, the RO should clearly 
identify how the evaluation was reached.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

